                           IN THE UNITED STATES COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION

JESSICA SMITH-HOPPER,                                     )
                                                          )
               Plaintiff,                                 )
                                                          )
       v.                                                 )
                                                          )
CLEARWATER PAPER CORP.,                                   )   C.A. No. 1:20-CV-00384
                                                          )
               Defendant.                                 )
                                                          )
                                                          )
                                                          )
                                                          )

       DEFENDANT’S MOTION FOR EXTENSION OF TIME TO ANSWER OR
            OTHERWISE RESPOND TO PLAINTIFF'S COMPLAINT

       COMES NOW Defendant Clearwater Paper Corp. (“Defendant”), through the

undersigned counsel, pursuant to Federal Rules of Civil Procedure 6, 7, and 12 and Local Civil

Rules 6.1 and 7.1, and files this Motion for Extension of Time to Answer or Otherwise Respond

to Plaintiff’s Complaint. In support of this Motion, Defendant states as follows:

       1.      Plaintiff filed this lawsuit on December 18, 2020. (Doc No. 1). Defendant

registered agent was served with the Summons and Complaint on or about December 28, 2020

and the Summons and Complaint were received by Defendant on or about December 29, 2020.

Accordingly, Defendant’s responsive pleading deadline is currently January 18, 2021.

       2.      Defendant needs additional time to investigate the allegations set forth in

Plaintiff’s Complaint and to prepare an appropriate response to the same.           Accordingly,

Defendant requests a thirty (30) day extension up to and including February 17, 2021 to answer

or otherwise respond to Plaintiff’s Complaint.




       Case 1:20-cv-00384-MR-WCM Document 3 Filed 01/07/21 Page 1 of 3
       4.     Defendant has not previously filed a motion for extension of time to answer or

otherwise respond to Plaintiff’s Complaint. This motion is being asserted in good-faith and not

for purposes of undue delay.

       5.     Defendant’s counsel has consulted with Plaintiff’s counsel, and he has consented

to the requested extension up to and including February 17, 2021.

       6.     A proposed order is submitted herewith.

       WHEREFORE, Defendant respectfully requests an extension of time up to and including

February 17, 2021, in which to answer or otherwise respond to Plaintiff’s Complaint.

       Respectfully submitted this 7th day of January, 2021.



                                        /s/Akya S. Rice
                                        Kelly S. Hughes, NC #33439
                                        Akya S. Rice, NC #54655
                                        Attorneys for Defendant
                                        OGLETREE, DEAKINS, NASH,
                                         SMOAK & STEWART, P.C.
                                        201 South College Street, Suite 2300
                                        Charlotte, NC 28244
                                        Telephone: 704-342-2588
                                        Facsimile: 704-342-4379
                                        Email: kelly.hughes@ogletree.com
                                               akya.rice@ogletree.com




                                               2
       Case 1:20-cv-00384-MR-WCM Document 3 Filed 01/07/21 Page 2 of 3
                                CERTIFICATE OF SERVICE

       I, Kelly S. Hughes, hereby certify that on this day, January 7th, 2021, I electronically

filed the foregoing DEFENDANT’S CONSENT MOTION FOR EXTENSION OF TIME

TO RESPOND OR OTHERWISE PLEAD with the Clerk of Court using the CM/ECF

system, which will send notification of such filing to the following:

       Craig L. Leis, NC #48582
       Phillip J. Gibbons, JR., NC #50276
       Corey M. Stanton, NC #56255
       GIBBONS LEIS, PLLC
       14045 Ballantyne Corporate Place, Suite 325
       Charlotte, NC 28277
       Telephone: 704.612.0038
       Email: craig@gibbonleis.com
               phil@gibbonsleis.com
               corey@gibbonsleis.com
       Attorneys for Plaintiff


                                         /s/Kelly S. Hughes
                                         Kelly S. Hughes
                                         NC Bar # 33439
                                         Attorney for Defendant
                                         OGLETREE, DEAKINS, NASH,
                                          SMOAK & STEWART, P.C.
                                         201 South College Street, Suite 2300
                                         Charlotte, NC 28244
                                         Telephone: 704-342-2588
                                         Facsimile: 704-342-4379
                                         Email: Kelly.Hughes@ogletree.com




                                                 3
       Case 1:20-cv-00384-MR-WCM Document 3 Filed 01/07/21 Page 3 of 3
